



Exhibit 10.2
SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (this “Agreement”) is made and entered
into this 1st day of December 2019, by and between Guess?, Inc., a Delaware
corporation (the “Company”), and Sandeep Reddy (“Executive”).


RECITALS


Executive was employed by and an officer of the Company, and Executive’s
employment with and service as an officer of the Company ended on December 1,
2019 (the “Separation Date”);
Executive is a party to an offer letter with the Company dated April 28, 2017
(the “Offer Letter”), and a Confidentiality Agreement with the Company dated
August 5, 2010 (the “Confidentiality Agreement”); and
The parties desire to enter into this Agreement on the terms and conditions set
forth below.
NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Agreement, Executive and the Company agree as follows:
1.Separation.
(a)    Executive’s employment with the Company ended on the Separation Date.
Executive hereby irrevocably resigns as an employee, officer, manager and in
each and every other capacity with the Company and each of its Affiliates (as
such term is defined below) on the Separation Date. The Company accepts such
resignation.
(b)    Executive agrees that he has been paid all compensation and benefits due
from the Company and each of its Affiliates (including, but not limited to,
accrued vacation, salary, bonus, incentive, equity awards, and other wages), and
that all payments due to Executive from the Company or any of its Affiliates
after the Separation Date shall be determined under this Agreement. Executive
agrees that he has submitted and been reimbursed for all reimbursable business
expenses. Except as expressly provided in Section 3 below, Executive agrees that
he holds no equity or derivative equity interest in, has no right with respect
to any such interest in, has no right to any other incentive in or with respect
to, and otherwise has no investment or right to make any investment in or with
respect to the Company or any of its Affiliates. Executive’s accrued and vested
benefit under the Guess?, Inc. 401(k) Plan will be paid in accordance with the
terms of that plan. Executive’s accrued and vested benefit under the Company’s
Nonqualified Deferred Compensation Plan will be paid in accordance with the
terms of that plan and the applicable deferral terms, giving effect to the
six-month delay for payments to “specified employees” under the terms of the
plan and Internal Revenue Code Section 409A.
(c)    Beginning with coverage for January 2020, Executive shall have the option
to convert and continue coverage for Executive and Executive’s eligible
dependents under the Company’s group health and dental insurance plans, as may
be required by law under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) or Cal-COBRA, as applicable. Executive further acknowledges that
Executive must make a timely election to continue such coverage for COBRA
benefits and Executive shall be exclusively responsible to pay the full costs of
the premiums and administrative charges required by COBRA or Cal-COBRA, as
applicable.





--------------------------------------------------------------------------------





(d)    As used in this Agreement: (i) the term “Affiliate” means a person that
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Company; (ii) the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a person; and (iii) the term “person” shall be
construed broadly and includes, without limitation, an individual, a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.
2.Severance Payment. Provided that Executive signs this Agreement and does not
revoke it, the Company shall pay or provide Executive with the following
severance benefit: payment of an aggregate amount equal to $650,000, to be paid
in installments in accordance with the Company’s normal payroll practices over a
period of twelve (12) months (approximately $54,166.67 per month), subject to
tax withholding and other authorized deductions; provided that the first
installment shall be paid to Executive on (or within five (5) days following)
the date that is six (6) months following the Separation Date or, if earlier, on
(or within fifteen (15) days following) the date of Executive’s death, and in
either case the first payment shall include any installments that would
otherwise have been paid but for such delay in the first payment (it being
intended that such delay satisfy the requirements of Internal Revenue Code
Section 409A). The first installment shall include interest for the period of
delay (from the date the installment would have otherwise become payable through
the date of actual payment) for each monthly installment payment that would have
been paid earlier had the delay rule of Internal Revenue Code Section 409A not
applied, with interest calculated based on the prime rate (as published in The
Wall Street Journal) and in effect as of the date the payment would have
otherwise been paid had such delay not applied (with annual compounding), and
with each installment treated as having otherwise become payable for this
purpose on the applicable monthly anniversary of the Separation Date (e.g., the
third installment would have become payable three months after the Separation
Date, and so on) except that the first two installments shall be treated for
this purpose as having otherwise become payable on the date that is two months
after the Separation Date. Notwithstanding anything to the contrary in this
Section 2, if within one (1) year following the Separation Date, Executive
begins full-time employment, part-time employment, or a consulting engagement,
the Company may reduce the severance payments payable to Executive pursuant to
this Section 2 by the amount of compensation due to Executive for such
employment or service, and if such compensation exceeds the severance payments,
the Company may cease making the severance payments payable to Executive
pursuant to this Section 2.
3.Equity Awards. Prior to the Separation Date, the Company granted Executive
certain equity awards that remained outstanding (in whole or part) as of the
Separation Date (collectively, the “Outstanding Equity Awards”). In accordance
with the terms of the applicable award agreements, no portion of the Outstanding
Equity Awards accelerated and became vested in connection with the Separation
Date, and any portion of the Outstanding Equity Awards that was not vested on
the Separation Date terminated on the Separation Date and Executive has no
further right with respect thereto or in respect thereof. Any stock options held
by the Executive that were outstanding and vested as of the Separation Date
remain exercisable for sixty (60) days following the Separation Date, and, to
the extent not exercised in that sixty (60) day period of time, will terminate
on the last day of the sixty (60) day period and Executive will have no further
right with respect thereto or in respect thereof. The terms and conditions of
the applicable award agreements that evidence the Outstanding Equity Awards will
continue to apply as to each such award.





--------------------------------------------------------------------------------





4.Release of Claims. Executive, on his own behalf and on behalf of his
descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, hereby fully and forever releases the Company, its
divisions, subsidiaries, parents, or affiliated corporations, past and present,
and each of them, as well as its and their assignees, successors, directors,
officers, stockholders, partners, representatives, attorneys, agents or
employees, past or present, or any of them (individually and collectively,
“Releasees”), from, and agrees not to sue concerning, or in any manner
institute, prosecute or pursue, or cause to be instituted, prosecuted, or
pursued, any claim, duty, obligation or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any acts or
omissions that have occurred up until and including the date and time that
Executive signs the Agreement (collectively, “Claims”), including, without
limitation, (a) any and all Claims relating to or arising from Executive’s
employment relationship with the Company and the termination of that
relationship; (b) any and all Claims for violation of any federal, state,
municipal, or other applicable jurisdiction (whether in or outside of the United
States) law, constitution, regulation, ordinance or common law, including, but
not limited to, Title VII of the Civil Rights Act of 1964; the Civil Rights Act
of 1991; the Americans with Disabilities Act of 1990; the Fair Labor Standards
Act; the Employee Retirement Income Security Act of 1974; the federal Family
Medical Leave Act; the California Business and Professions Code; the California
Family Rights Act; the California Fair Employment and Housing Act; and the
California Labor Code; and all amendments to each such law; (c) any and all
Claims for any wrongful discharge of employment; termination in violation of
public policy; discrimination; harassment; retaliation; breach of contract, both
express and implied (including but not limited to Claims arising out of the
Offer Letter); breach of covenant of good faith and fair dealing, both express
and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; fraud; negligent or intentional misrepresentation; negligent
or intentional interference with contract or prospective economic advantage;
unfair business practices; defamation; personal injury; invasion of privacy;
false imprisonment; and conversion; (d) any and all Claims for wages, benefits,
severance, vacation, bonuses, commissions, equity, expense reimbursements, or
other compensation or benefits; and (e) any and all Claims for attorneys' fees,
costs and/or penalties; provided, however, that the foregoing release does not
apply to any obligation of the Company to Executive pursuant to any of the
following: (1) this Agreement; (2) any right to indemnification that Executive
may have pursuant to the Company’s bylaws, its corporate charter (or any
corresponding provision of any subsidiary or affiliate of the Company), or
applicable law; (3) with respect to any rights that Executive may have to
insurance coverage under any Company (or subsidiary or affiliate) directors and
officers liability insurance policy; and (4) any rights to continued medical and
dental coverage that Executive may have under COBRA. In addition, this release
does not cover any Claim that cannot be so released as a matter of applicable
law.
Executive understands that nothing in this Agreement limits his ability to file
a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local government agency or commission (“Government Agencies”).
Executive further understands that this Agreement does not limit his ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. However, by signing this Agreement Executive waives his right to
recover individual relief based on any released claims asserted in such a charge
or complaint with the exception that this Agreement does not limit Executive’s
right to receive an award for information provided to any Government Agencies
authorized to provide monetary or other awards to eligible individuals who come
forward with information that leads to an agency enforcement action.
Notwithstanding anything to the contrary herein, consistent with the federal
Defend Trade Secrets Act of 2016 (“DTSA”), nothing in this Agreement or the
Confidentiality





--------------------------------------------------------------------------------





Agreement is intended to limit Executive’s right (a) to disclose the Company’s
trade secrets in a confidential manner either to a federal, state or local
government official or to an attorney where such disclosure is solely for the
purpose of reporting or investigating a suspected violation of law, or (b) to
disclose the Company’s trade secrets in an anti-retaliation lawsuit or other
legal proceeding, so long as that disclosure or filing is made under seal and
Executive does not otherwise disclose such trade secrets, except pursuant to
court order.
5.Waiver of Unknown Claims. This Agreement is intended to be effective as a
general release of and bar to each and every Claim hereinabove specified.
Accordingly, Executive hereby expressly waives any rights and benefits conferred
by Section 1542 of the California Civil Code and any similar provision of any
other applicable state law as to the Claims. Section 1542 of the California
Civil Code provides:
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”
Executive acknowledges that he may later discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Executive hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.
6.ADEA Waiver. Executive expressly acknowledges and agrees that by entering into
this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), and that this waiver and release is knowing and voluntary. Executive
and the Company agree that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the date Executive signs this
Agreement. Executive further expressly acknowledges and agrees that:
(a)    In return for this Agreement, he will receive consideration beyond that
which he was already entitled to receive before executing this Agreement;
(b)    He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;
(c)    He was given a copy of this Agreement on the Separation Date, and
informed that he had twenty-one (21) days within which to consider this
Agreement and that if he wished to execute this Agreement prior to the
expiration of such 21-day period he will have done so voluntarily and with full
knowledge that he is waiving his right to have twenty-one (21) days to consider
this Agreement; and that such twenty-one (21) day period to consider this
Agreement would not and will not be re-started or extended based on any changes,
whether material or immaterial, that are or were made to this Agreement in such
twenty-one (21) day period after he received it;
(d)    He was informed that he had seven (7) days following the date of
execution of this Agreement in which to revoke this Agreement, and this
Agreement will become null and void if Executive elects revocation during that
time. Any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Executive exercises
this revocation right, neither the Company nor Executive will have any
obligation under this Agreement. Any notice of revocation should be sent by
Executive in writing to the Company





--------------------------------------------------------------------------------





(attention General Counsel), 1444 South Alameda Street, Los Angeles, California
90021, and with a copy (which shall not constitute notice) to Jeffrey W.
Walbridge, Esq., O’Melveny & Myers LLP, 610 Newport Center Drive, Suite 1700,
Newport Beach, CA 92660, so that each is received within the seven-day period
following execution of this Agreement by Executive.
(e)    Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.
7.No Transferred Claims, Pending Claims or Future Lawsuits. Executive warrants
and represents that he has not heretofore assigned or transferred to any person
not a party to this Agreement any released matter or any part or portion
thereof. Executive warrants and represents that he has no lawsuits, claims, or
actions pending in his name, or on behalf of any other person or entity, against
the Company or any of the Releasees. Executive also warrants and represents that
he does not presently intend to bring any claims on his own behalf or on behalf
of any other person or entity against the Company or any of the Releasees.
Executive also promises to opt out of any class or representative action and to
take such other steps as Executive has the power to take to disassociate himself
from any class or representative action seeking relief against the Company
and/or any other Releasee regarding any of the matters released in this
Agreement.
8.Confidentiality Agreement; Cooperation. Executive shall, and Executive hereby
acknowledges that he will, comply with his continuing obligations under the
terms of the Confidentiality Agreement. Executive agrees to reasonably cooperate
with the Company and its Affiliates regarding the orderly transition of his
former duties and responsibilities and to reflect his separation from his prior
positions with the Company and its Affiliates (including, without limitation, to
remove Executive from bank accounts of and as having signing authority for the
Company or any of its Affiliates).
9.Non-Disparagement. Executive shall not, at any time, publish or communicate
disparaging or derogatory statements or opinions about the Company or any of its
Affiliates, including but not limited to, disparaging or derogatory statements
or opinions about its or their management, directors, officers, employees,
agents, stockholders, research, products or services, to any third party.
Furthermore, the Company shall instruct the senior officers and members of the
board of directors of the Company to not, at any time, publish or communicate
disparaging or derogatory statements or opinions about Executive to any third
party. The restrictions of this Section 9 shall not apply to truthful statements
made in court, arbitration proceedings or mediation proceedings or in documents
produced or testimony given in connection with legal process that are based on
the reasonable belief of the person making the statement and are not made in bad
faith.
10.Return of Property. Executive agrees to commit no act or omission that harms,
impairs or in any way damages the Company’s (or any of its Affiliate’s) computer
systems and resources, including but not limited to, data, servers, storage,
personal computers, mobile devices, security systems, network systems, and
Company software. Executive represents and covenants that he has returned to the
to the Company (a) all physical, computerized, electronic or other types of
records, documents, proposals, notes, lists, files and any and all other
materials, including computerized electronic information, that refer, relate or
otherwise pertain to the Company or any of its Affiliates that were in
Executive’s possession, subject to Executive’s control or held by Executive for
others; and (b) all property or equipment that Executive has been issued by the
Company or any of its Affiliates during the course of his employment or property
or equipment that Executive otherwise possessed, including any keys, credit
cards, office or telephone equipment, computers, tablets, cell
phones/smartphones, other devices, and automobile. Executive acknowledges that
he is not authorized to retain any physical, computerized, electronic or other
types of copies of any such physical, computerized, electronic or other types of
records, documents,





--------------------------------------------------------------------------------





proposals, notes, lists, files or materials, and is not authorized to retain any
property or equipment of the Company or any of its Affiliates. Executive further
agrees that Executive will immediately forward to the Company (and thereafter
destroy any electronic copies thereof) any business information relating to the
Company or any of its Affiliates that has been or is inadvertently directed to
Executive following the date of the termination of Executive’s employment. The
Company will reasonably cooperate with Executive, if requested, to transfer to
Executive the phone numbers associated with Executive’s Company cell
phones/smartphones.
11.Non-Solicitation. Executive agrees that he will not at any time after the
Separation Date disrupt, damage, impair or interfere with the business of the
Company in any manner, including, and without limitation, that he will not, at
any time in the period of twenty-four (24) months after the Separation Date
directly or indirectly through any other person solicit, induce or encourage, or
attempt to solicit, induce or encourage, any employee, consultant, sales
representative or another independent contractor of the Company or any Affiliate
of the Company to leave the employ or service, as applicable, of the Company or
such Affiliate, or become employed or engaged by any third party, or in any way
interfere with the relationship between the Company or any such Affiliate, on
the one hand, and any employee or independent contractor thereof, on the other
hand.
12.Miscellaneous.
13.1    Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.
13.2    Amendments. This Agreement may not be modified or amended, in whole or
in part, except in a formal, definitive written agreement expressly referring to
this Agreement, which agreement is signed by an authorized officer of the
Company and by Executive.
13.3    No Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be binding unless in writing and signed by the party
asserted to have granted such waiver.
13.4    Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction or an arbitrator, as the case
may be, to be invalid, prohibited or unenforceable under any present or future
law, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.





--------------------------------------------------------------------------------





13.5.    Assignment and Successors.
(a)    This Agreement is personal to Executive and shall not be assignable by
Executive. This Agreement shall be binding upon Executive’s heirs, executors,
administrators and other legal representatives. In the event Executive dies
prior to receiving the full amount of the payments due to Executive pursuant to
this Agreement, any remaining payments due to Executive shall be paid to
Executive’s estate.
(b)    The Company may assign its rights and obligations under this Agreement,
and this Agreement shall inure to the benefit of and be binding upon the Company
and its respective successors and assigns. As used herein, “successor” and
“assignee” shall include any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires ownership of the Company or to which the Company assigns
this Agreement by operation of law or otherwise.
13.6.    Tax Matters. The Company and Executive intend that all payments made
and benefits provided under this Agreement are either exempt from or comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, the regulations and other guidance thereunder and any state law of
similar effect (collectively “Section 409A”) so that none of the payments or
benefits will be subject to the adverse tax penalties imposed under Section
409A, and any ambiguities herein will be interpreted to be so exempt. The
payments and benefits referenced and provided for in this Agreement are subject
to all applicable withholding requirements, as such withholding is determined by
the Company in good faith. Except for the Company’s withholding right, Executive
will be solely responsible for any and all taxes that may be due with respect to
the payments and benefits referenced and provided for in this Agreement.
13.7.    Entire Agreement. This Agreement, together with the Confidentiality
Agreement, embodies the entire agreement of the parties hereto respecting the
matters within its and their scope and is an integrated agreement. This
Agreement, together with the Confidentiality Agreement, supersedes all prior or
contemporaneous agreements of the parties hereto and that directly or indirectly
bear upon the subject matter hereof or thereof (including, without limitation,
the Offer Letter). Any prior negotiations, correspondence, agreements, proposals
or understandings relating to the subject matter hereof, or of the
Confidentiality Agreement, or of any portion of this Agreement or the
Confidentiality Agreement, shall be deemed to have been merged into this
Agreement and the Confidentiality Agreement, and to the extent inconsistent with
this Agreement and the Confidentiality Agreement, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. This Agreement, together with the Confidentiality
Agreement, is a fully integrated agreement. There are no representations,
warranties, or agreements, whether express or implied, or oral or written, with
respect to the subject matter of this Agreement or the Confidentiality
Agreement, except as expressly set forth in this Agreement and the
Confidentiality Agreement. Executive has no further rights, and the Company and
its Affiliates have no further obligation, under or with respect to the Offer
Letter. The award agreements referenced in Section 3 (and the plans and policies
referenced in such award agreements), to the extent not inconsistent with
Section 3, are outside of the scope of the preceding integration provisions of
this Section 13.7 as to the applicable awards covered thereby.
13.8.    Interpretation. Each party has cooperated in the drafting, negotiation
and preparation of this Agreement. Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.





--------------------------------------------------------------------------------





13.9.    Review of Agreement. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that it or he, as the case may be,
has had the opportunity to consult with legal counsel of its or his own choice.
Executive specifically agrees and acknowledges that he has read and understands
this Agreement and the releases it contains, is entering into this Agreement
freely and voluntarily, and has been advised to seek counsel prior to entering
into this Agreement and has had ample opportunity to do so.
13.10.    Supplementary Documents. All parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Agreement and which are not inconsistent with its terms.
13.11.    Headings; Construction. The section and paragraph headings and titles
contained in this Agreement are inserted for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation of this Agreement. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders and the neutral. Where specific language is used to
clarify by example a general statement contained herein, such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates.
13.12.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Either party may execute this letter agreement by signing on the
designated signature block below, and by transmitting such signature page via
facsimile or e-mail (via PDF format) to the other party. Any signature made and
transmitted by facsimile or e-mail (via PDF format) for the purpose of executing
this letter agreement shall be deemed an original signature for purposes of this
letter agreement, and shall be binding upon the party transmitting its or his
signature by facsimile or e-mail (via PDF format).
13.13.    Arbitration. The parties acknowledge and agree that any controversy or
claim arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or arising out of or relating in any
way to Executive’s employment or termination of employment with the Company,
including, without limiting the generality of the foregoing, any alleged
violation of statute, common law or public policy, shall be submitted to and be
subject to final and binding arbitration in Los Angeles, California, conducted
in accordance with the JAMS Employment Arbitration Rules set forth on JAMS
website at http://www.jamsadr.com/rules-employment-arbitration; provided,
however, that either the Company or Executive may seek provisional injunctive
relief to ensure that the relief sought in arbitration is not rendered
ineffectual by interim harm pending the arbitration. Notwithstanding the
foregoing, either party shall be entitled to injunctive or other equitable
relief to prevent a breach of the Confidentiality Agreement, or a breach of
Section 8, 9, 10, or 11 of this Agreement. By executing this agreement, the
Company and Executive are waiving their respective rights to a jury trial.
13.14.    No Wrongdoing. This Agreement constitutes a compromise and settlement
of any and all potential disputed claims. No action taken by either Executive or
the Company hereto, either previously or in connection with this Agreement,
shall be deemed or construed to be: (a) an admission of the truth or falsity of
any potential claims; or (b) an acknowledgment or admission by either party of
any fault or liability whatsoever to the other or to any third party.





--------------------------------------------------------------------------------





13.15.    No Liens. Executive represents and warrants that (a) Executive has the
capacity to act on his own behalf and on behalf of all who might claim through
Executive to bind them to the terms and conditions of this Agreement; and (b)
there are no liens or claims of any lien or assignment in law or equity or
otherwise of or against any of the claims released in this Agreement.
[The remainder of this page has intentionally been left blank. Signatures on the
next page.]





























--------------------------------------------------------------------------------





The undersigned have read the foregoing Separation and Release Agreement and
each accept and agree to the provisions it contains and hereby execute it,
effective as of the Separation Date, voluntarily with full understanding of its
consequences.
EXECUTED this 1st day of December 2019, at Los Angeles County, California.
“Executive”
/s/Sandeep Reddy_____________________
Sandeep Reddy


EXECUTED this 1st day of December 2019, at Los Angeles County, California.
“Company”
GUESS?, INC.




/s/ Carlos Alberini_____________________
By: Carlos Alberini
Its: Chief Executive Officer





